Citation Nr: 1025839	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:  National Veterans Legal Services 
Program, Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel





INTRODUCTION

The appellant had active military service from May 13, 1975 to 
June 16, 1975.  This matter comes back before the Board of 
Veterans' Appeals (Board) on Remand from the United States Court 
of Appeals for Veterans Claims (Court) regarding a Board decision 
rendered in August 2008.  This matter was originally on appeal 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2008 decision, the Board denied service connection 
for a left foot disability and a left knee disability.  The 
appellant appealed that decision to the Court.  The Court issued 
a memorandum decision in November 2009 setting aside the Board's 
August 2008 and remanding the case to the Board for further 
development consistent with the memorandum decision.  The Court 
determined that VA failed in its duty to assist the appellant in 
obtaining relevant medical records required by 38 U.S.C.A. 
§ 5103A in that VA did not attempt to obtain physical therapy 
documents identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his left foot 
and/or left knee that is not evidenced by 
the current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file, 
including an authorization form for 
physical therapy documents at 
Huntsville Unit, 815 12th Street, 
Huntsville, Texas 77342-0099.  These 
records should then be obtained and 
associated with the claims folder.  The 
appellant should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


